Order setting aside the verdict of the jury in favor of plaintiff and granting a new trial reversed upon the law, with costs, motion therefor denied, verdict reinstated and judgment directed to be entered in favor of the plaintiff for the amount of the verdict rendered, with costs. In our opinion the evidence was sufficient to sustain the finding of the jury as to the negligence of the driver of defendant Linn’s car. We are of opinion that it cannot be held as a matter of law that defendant Linn xas blameless because he had the right of way. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.